NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Argued December 4, 2012
                                    Decided May 31, 2013

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

                              JOHN J. THARP, JR.,1 District Judge

No. 10‐3904

DAVID H. KINDRED,                                     Appeal from the United States Tax Court 
                Petitioner‐Appellant,

       v.
                                                      No.  13200‐07
COMMISSIONER OF 
INTERNAL REVENUE,
               Respondent‐Appellee.

                                           O R D E R

     David H. Kindred is an Illinois resident earning in excess of $2 million per year, and did not
file or pay his income taxes in 2001 or 2002.  As a result, the Commissioner prepared substitute
returns and made assessments against Kindred.  Kindred’s deficiencies were calculated to be


       1
        The Honorable John J. Tharp, Jr., District Judge of the United States District Court for
the Northern District of Illinois, Eastern Division, sitting by designation.
No. 12-2953                                                                                      Page 2


$912,529  for  taxable  year  2001  and  $1,184,115  for  taxable  year  2002,  and  additions  to  the
assessed tax in both years.  The additions to Kindred’s tax liability were for failure to file timely
tax returns, I.R.C. § 6651(a)(1); failure to make timely tax payments, I.R.C. § 6651(a)(2), and for
underpayment of taxes I.R.C. § 6654(a).

    On March 9, 2007, the Commissioner sent Kindred a notice of deficiency for 2001 and 2002. 
Kindred  then  filed  a  petition  requesting  redetermination  of  the  deficiencies  with  the  Tax
Court.  Thereafter, the parties entered into a stipulation of settled issues in which they agreed
that Kindred’s tax liability for 2001 (jointly owed with his wife) was $439,619 and that he was
entitled to an earned income credit of $6,000.  The parties also agreed that for taxable year 2002,
Kindred’s liability (again jointly owed with his wife) was $325,890.  The stipulation also stated
that the parties did not reach an agreement on the additions to the tax.  

    The case was ultimately submitted to the Tax Court as fully stipulated pursuant to Tax
Court Rule 122.  In his brief before the Tax Court, Kindred argued that the funds seized by the
United  States  in  United  States  v.  Vallone  et  al.,  Case  No.  04‐CR‐372,  an  unrelated  criminal
forfeiture action, should be applied to his tax liability.  However, when Kindred sought to
intervene in that case, the district court found that he was, at best, an unsecured creditor and
had no standing to contest the forfeiture in that action.  Kindred also argued before the Tax
Court that he disagreed with the imposition of additions to tax; however, Kindred did not
provide any evidence, defense, or other rationalization supporting his “disagreement” with the
assessed penalties. 
   
    On  May  13,  2010,  the  Tax  Court  issued  a  memorandum  opinion  upholding  the
Commissioner.    The  Tax  Court  held  that  it  lacked  jurisdiction  over  the  forfeited  funds  in
Vallone, and further noted that the district court had already rejected Kindred’s claims to the
forfeited funds and therefore those funds could not be credited against his outstanding tax
liability.  

    The Tax Court ultimately held that Kindred was liable for the additions as asserted by the
Commissioner.    The  Tax  Court  found  nothing  in  the  record  to  support  Kindred’s
“disagreement” with the additions, and noted that he failed to offer any defense or exception
as required under the Code.  The Court explained:

        There is no evidence in the record that petitioner had reasonable cause for a late
        filing or that an exception to the section 6654 addition to tax for failure to pay
        estimated  taxes  applies,  and  petitioner  thus  cannot  prevail  on  those  issues. 
        Moreover,  petitioners  briefs  proposed  findings  of  fact  unsupported  by  and
        contrary to the record and did not address the merits of the additions to tax. 
        Thus he has conceded the absence of reasonable cause for the late filings of his
No. 12-2953                                                                                      Page 3


        returns for the years in issue and the absence of an exception to the section 6654
        addition to tax. 

    Now,  on  appeal,  Kindred  only  challenges  the  Tax  Court’s  finding  with  regard  to  the
additions to tax.  Kindred argues that the Tax Court committed clear error: (1) when it found
that Kindred did not address the merits of the additions to tax argument, and (2) when the
court  failed  to  provide  a  basis  for  its  finding  that  Kindred  waived  his  additions  to  tax
argument,  when  he  did  not  meaningfully  address  it  before  the  court.    We  review  the  Tax
Courtʹs factual determinations, as well as the application of legal principles to those factual
determinations, for clear error.  Pittman v. C.I.R., 100 F.3d 1308, 1312 (7th Cir. 1996) citing Eyler
v. Commissioner, 88 F.3d 445, 448 (7th Cir. 1996).  

   First, we agree with the Tax Court that Kindred did not address the merits of his argument
against the additions to tax.  While it is clear from the record that Kindred “disagreed” with the
additions to tax, that fact alone is obviously not sufficient to avoid the additions.  Penalties are
assessed by the IRS when a taxpayer fails to pay income taxes on time “unless it is shown that
such failure is due to reasonable cause and not due to willful neglect.” 26 U.S.C. § 6651(a)(2). 
Unless both reasonable cause and a lack of willful neglect are established, imposition of these
penalties is mandatory.  Matter of Carlson, 126 F.3d 915, 921 (7th Cir. 1997) (citations omitted). 
Kindred failed to support his “disagreement” with the assessed additions with evidence of
reasonable cause.  Accordingly, the Tax Court found in favor of the Commissioner and we
agree.

     Next, Kindred confusingly argues that the Tax Court committed clear error “by failing to
address the additions to tax issue.”  Kindred contends that the Tax Court treated his argument
in  a  cursory  fashion  when  it  determined  that  Kindred  did  not  address  the  merits  of  the
additions to tax issue and therefore “has conceded the absence of reasonable cause for the late
filing of his returns . . . .”  

   Far  from  cursory,  we  find  the  Tax  Court’s  assessment  on  point.    Outside  of  Kindred’s
general “disagreement” with the additions to tax, he offers no viable explanation that could be
considered reasonable cause or an exception to the § 6654 addition to tax.  The Tax Court noted
that  the  undisputed  facts  are  that  Kindred  did  not  file  timely  returns,  did  not  pay  the
deficiencies  at  the  time  they  were  due,  and  has  failed  to  present  any  persuasive  reason  or
authority in support of his general “disagreement” with the additions to tax.  We agree; and
hence, find no clear error and AFFIRM the decision of the Tax Court.